               Case 1:19-cv-08179 Document 1 Filed 09/03/19 Page 1 of 4



David Lopez (DL-6779)
LAW OFFICES OF DAVID LOPEZ
171 Edge of Woods Rd., P.O. Box 323
Southampton, NY 11969-0323
Tel: 631.287.5520
Fax: 631.283.4735
email: DavidLopezEsq@aol.com

Miriam Tauber (MT-1979)
MIRIAM TAUBER LAW PLLC
885 Park Ave. 2A
New York, NY 10075
Tel: 323-790-4881
email: MiriamTauberLaw@gmail.com

Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 DEBORAH DONOGHUE
                                                                19-cv-8179
 and MARK RUBENSTEIN,                                     No. ______________________
                                                              (ECF Case)
         Plaintiffs,

         v.                                                    COMPLAINT FOR
                                                                RECOVERY OF
 AMBASE CORP.,                                               SHORT-SWING PROFITS
                                                             UNDER 15 U.S.C. § 78p(b)
         Nominal Defendant,

         and                                                JURY TRIAL DEMANDED

 ISZO CAPITAL LP;
 ISZO CAPITAL MANAGEMENT LP;
 ISZO CAPITAL GP LLC;
 and BRIAN L. SHEEHY,

         Defendants.


       DEBORAH DONOGHUE and MARK RUBENSTEIN, by David Lopez, Esq., and

Miriam Tauber, Esq., their attorneys, complaining of the Defendants, respectfully allege the




                                             1
             Case 1:19-cv-08179 Document 1 Filed 09/03/19 Page 2 of 4



following upon information and belief, except as to Paragraph 2, which Plaintiffs allege on

personal knowledge:

JURISDICTION:

        1.     This action arises under the provisions of Section 16(b) of the Securities Exchange

Act of 1934, as amended (the “Act”), 15 U.S.C. Section § 78p(b), and jurisdiction is conferred

upon this Court by Section 27 of the Act, 15 U.S.C. § 78aa.

THE PARTIES and VENUE:

        2.     Plaintiffs are security owners of AMBASE CORPORATION (“AMBASE”), a

Delaware corporation with principal offices at 7857 West Sample Road, Suite 134, Coral Springs,

Florida 33065 (formerly: 1 S. Ocean Blvd. Suite 301, Boca Raton FL 33432).

        3.     At all times relevant the common stock of AMBASE was registered under Section

12(g) of the Act, 15 U.S.C. § 78l, and traded by market-makers located within this District. One

or more of the transactions herein described was executed through such a market-maker within the

District.

        4.     This action is brought in the right and for the benefit of AMBASE, which is named

as a Nominal Defendant solely in order to have all necessary parties before the Court.

        5.     At all times relevant Defendants ISZO CAPITAL LP (“ISZO”), ISZO CAPITAL

MANAGEMENT LP, ISZLO CAPITAL GP LLC, and BRIAN L. SHEEHY (collectively, the

“IsZo Group,” were members of a “group” of beneficial owners of more than 10% of the common

stock of AMBASE, within the meaning of Section 13(d) of the Act, and each Defendant was an

individual “insider” of AMBASE for purposes of Section 16 of the Act.

        6.     Each of the Defendants has principal offices or may be found within this District,

at 415 Madison Avenue 14th Floor, New York, New York 10017.




                                                2
              Case 1:19-cv-08179 Document 1 Filed 09/03/19 Page 3 of 4



STATUTORY REQUISITES:

       7.      The violations of Section 16(b) of the Act to be described herein involve non-

exempt securities in non-exempt transactions engaged in by non-exempt persons within the

meaning of the Act and related rules and regulations.

       8.      Demand for prosecution was made on AMBASE by each Plaintiff on September

21, 2018, with several follow-up demands. More than 60 days have expired and AMBASE has not

recovered the profits at issue. Further delay in the initiation of suit would be a futile gesture.

       9.      This action is brought within two years of the occurrence of the violations to be

described herein or within two years of the time when reports required by 15 U.S.C. § 78p(a)

setting forth the substance of the transactions here complained of were first filed with the Securities

& Exchange Commission (SEC).

FIRST CLAIM FOR RELIEF:

       10.     ISZO purchased and sold shares of the common stock of AMBASE, as follows:

 Date                      Transaction                                No. of Shares         Price/Share
 April 30, 2018            Purchase                                   200,500               $0.45
 May 1, 2018               Purchase                                   75,000                $0.5
 May 2, 2018               Purchase                                   131,500               $0.52
 September 7, 2018         Purchase                                   219,534               $0.5209
 September 18, 2018        Sale                                       158,416               $0.535

       11.     Matching the lowest priced purchases against the highest priced sales within

periods of less than six months in order to maximize profit recovery, ISZO realized total short-

swing profits of approximately $13,465. These profits belong to AMBASE and are recoverable

from ISZO, and/or from each Defendant and IsZo Group member to the extent of their respective

“pecuniary interests” in the profits, by Plaintiffs for the benefit of AMBASE, given that AMBASE

has failed to recover the profits on its own behalf.




                                                   3
                Case 1:19-cv-08179 Document 1 Filed 09/03/19 Page 4 of 4



SECOND CLAIM FOR RELIEF:

          12.    This Second Claim for Relief is a precaution against possible errors of detail

attributable to inaccuracies in the public record or the discovery of additional trades during the

course of this action.

          13.    ISZO, and/or one or more of the Defendants and IsZo Group members, during

periods not barred by the statute of limitations measured from the date of the filing of this

Complaint, purchased and sold AMBASE securities within periods of less than six months, while

statutory “insiders” of AMBASE, including but not limited to the transactions pleaded in the First

Claim for Relief.

          14.    By reason of such purchases and sales of AMBASE securities within periods of less

than six months, ISZO and/or the Defendants and IsZo Group members realized profits, the exact

amounts thereof being unknown to Plaintiffs, which profits inure to the benefit, and are recoverable

by Plaintiffs on behalf, of AMBASE.

          WHEREFORE, Plaintiffs demand judgment:

          a.     Requiring Defendants to account for and to pay over to AMBASE all short-swing

profits realized and retained in violation of Section 16(b) of the Act, together with appropriate

interest and the costs of this suit;

          b.     Awarding to Plaintiffs their costs and disbursements including reasonable

attorneys’, accountants and expert witness fees; and;

          c.     Granting to Plaintiffs such other and further relief as the Court may deem just and

proper.

Dated: New York, New York                      s/ Miriam Tauber___________________________
       September 3, 2019                       Miriam Tauber (MT-1979)
                                               MIRIAM TAUBER LAW PLLC
                                               Attorney for Plaintiffs



                                                  4
